DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 10/13/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,301,081 to Krieger et al. (Krieger). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to delete limitations from the ‘081 claims such as a plurality of lid walls or latch having a slide flange if such limitations and its functions were not wanted since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, “the latch” in line 5 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-11, 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,613,413 to Glass et al. (Glass).
Regarding claim 1, Glass discloses a packaging system (Fig 1) comprising a first box part (15) comprising a first lid wall (41), the first lid wall comprising an aperture (43), a latch (46) slidably disposed within the aperture, the latch comprising a body portion that extends perpendicularly into first box part (Fig 9), wherein the latch is slidable in a direction parallel to first lid wall, and a second box part (29) comprising a first tray wall (34), the first tray wall 
Regarding claim 2, Glass further discloses latch (46) comprising a slide flange (47) substantially parallel to first lid wall (Fig 9).
Regarding claim 6, Glass further discloses latch comprising at least one notch (51) sized to engage at least one protrusion (39) of the first lid wall, wherein the notch and protrusion are engaged when latch is in second portion (col. 3, ll. 24-26).
Regarding claim 7, Glass further discloses notch (51) and protrusions (39) engaged when latch is in first position (col. 3, ll. 24-26).
Regarding claim 8, Glass further discloses latch (46) slidable within aperture (43) along single axis (left and right).
Regarding claim 9, Glass further discloses latch comprising a body portion (46) extending perpendicular into first box part (15), wherein latch is slidable within the locking channel segment (35) to a second position such that the body portion of the latch resists separation of the first box part and second box part via contact with locking channel segment (col. 3, ll. 50-60).
Regarding claim 10, Glass discloses a package (Fig 1) comprising a first box part (15) comprising a first lid wall (41), the first lid wall comprising an aperture (43), a second box part (29) comprising a first tray wall, the first box part (15) and second box part (29) together forming the package, the first tray wall (34) comprising a channel (33) sized to receive the latch, wherein the channel includes an assembly channel segment (58) and a locking channel segment (35), 
Regarding claim 11, Glass further discloses latch (46) comprising a slide flange (47) substantially parallel to first lid wall (Fig 9).
Regarding claim 15, Glass further discloses latch comprising at least one notch (51) sized to engage at least one protrusion (39) of the first lid wall, wherein the notch and protrusion are engaged when latch is in second portion (col. 3, ll. 24-26).
Regarding claim 16, Glass further discloses notch (51) and protrusions (39) engaged when latch is in unlocked position (col. 3, ll. 24-26).
Regarding claim 17, Glass further discloses latch comprising a body portion (46) extending perpendicular into first box part (15), wherein latch is slidable within the locking channel segment (35) to a second position such that the body portion of the latch resists separation of the first box part and second box part via contact with locking channel segment (col. 3, ll. 50-60).
Regarding claim 18, Glass further discloses when latch is slid in direction parallel to first lid wall to unlocked position (Fig 2, left latch), the body portion of the latch is slidable within assembly channel segment (58) such that first box part and second box part are separable (col. 3, ll. 50-60).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0107789 to Itano in view of US 2015/0336712 to Taheri.
Regarding claim 1, Itano discloses a packaging system (Fig 1) comprising a first box part (1) comprising a first lid wall (23), the first lid wall comprising an aperture (24), a fastener (30) slidably disposed within the aperture, the fastener comprising a body portion that extends perpendicularly into first box part (€0030) and a second box part (10) comprising a first tray wall (13), the first tray wall comprising a channel (14) sized to slidably receive the fastener.  Itano does not teach the fastener to be a latch that is slidable in a direction parallel to the first lid wall or the channel (14) comprising an assembly channel segment and a locking channel segment.  However, Taheri discloses a container assembly (Fig 1) and in particular first and second container parts (30, 20), first container part discloses a latch protrusion (260) extending from first container part, second container part having a channel (130) that channel comprising an assembly channel segment (132) and a locking channel segment (136), wherein when the container parts are fitted together, the assembly channel segment (132) is aligned with the latch protrusion (260) when the latch is in first unlocked position within the aperture and the latch In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 10, Itano discloses a package (Fig 1) comprising a first box part (1) comprising a first lid wall (23), the first lid wall comprising an aperture (24), a second box part (10) comprising a first tray wall (13), the first box part (1) and second box part (10) together forming the package, the first tray wall (13) comprising a channel (14) sized to receive the latch, the channel being a locking channel segment, wherein the locking channel segment (14) is aligned with aperture (24) of the first lid wall, a fastener (30) slidably disposed in a locked position within the aperture (24) and the locking channel segment (14).  Itano does not teach the fastener to be a latch that is slidable in a direction parallel to the first lid wall or the channel (14) comprising an assembly channel segment. However, Taheri discloses a container assembly (Fig 1) and in particular first and second container parts (30, 20), first container part discloses a latch protrusion (260) extending from first container part, second container part having a channel (130) that channel comprising an assembly channel segment (132) and a locking channel segment (136), wherein when the latch is slid in a direction parallel to the first lid wall to unlocked position within locking channel segment (136), the latch is aligned with the assembly channel segment (132).  One of ordinary skill in the art would have found it obvious to substitute the fastener of Itano with a latch fastener as suggested by Taheri in order to facilitate locking of the lid to the container since it has been held that simple substitution of one known In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735